Name: 79/466/EEC: Council Decision of 8 May 1979 amending the quotas for imports into Italy and France of certain products originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-05-16

 Avis juridique important|31979D046679/466/EEC: Council Decision of 8 May 1979 amending the quotas for imports into Italy and France of certain products originating in Romania Official Journal L 120 , 16/05/1979 P. 0020 - 0020****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . COUNCIL DECISION OF 8 MAY 1979 AMENDING THE QUOTAS FOR IMPORTS INTO ITALY AND FRANCE OF CERTAIN PRODUCTS ORIGINATING IN ROMANIA ( 79/466/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS ITALY AND FRANCE , PURSUANT TO ARTICLE 3 OF DECISION 75/210/EEC , HAVE REQUESTED THAT AMENDMENTS BE MADE TO THE UNILATERAL IMPORT ARRANGEMENTS APPLIED TO ROMANIA AND LAID DOWN IN COUNCIL DECISION 79/252/EEC OF 21 DECEMBER 1978 AMENDING THE UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 2 ); WHEREAS THE AMENDMENTS REQUESTED BY ITALY AND FRANCE WILL NOT GIVE RISE TO ANY PARTICULAR ECONOMIC PROBLEMS ; WHEREAS THE MEASURES DESIRED BY THOSE MEMBER STATES SHOULD THEREFORE BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . ITALY SHALL , BY WAY OF EXCEPTION , OPEN FOR 1979 AN IMPORT QUOTA OF LIT 940 MILLION IN RESPECT OF ROMANIA FOR BEARINGS FALLING WITHIN HEADING NO 84.62 OF THE COMMON CUSTOMS TARIFF . 2 . FRANCE SHALL , BY WAY OF EXCEPTION , OPEN FOR 1979 AN ADDITIONAL IMPORT QUOTA OF FF 2.79 MILLION IN RESPECT OF ROMANIA FOR RADIO AND TELEVISION BROADCAST RECEIVERS AND PARTS THEREOF FALLING WITHIN HEADING NO EX 85.15 OF THE COMMON CUSTOMS TARIFF . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC AND THE FRENCH REPUBLIC . DONE AT BRUSSELS , 8 MAY 1979 . FOR THE COUNCIL THE PRESIDENT P . BERNARD-REYMOND